Order of disposition, Family Court, New York County (Rhoda J. Cohen, J), entered on or about February 7, 2006, which, upon a fact-finding determination that respondent father permanently neglected his child, terminated his parental rights and placed the child in the joint custody of petitioner agency and the Commissioner of Social Services for purposes of adoption, unanimously affirmed, without costs.
The father’s argument that the amended petition was jurisdictionally defective for failing to outline with specificity petitioner’s diligent efforts (Family Ct Act § 614 [1] [c]) is unpreserved as it is raised for the first time on appeal (see Matter of Nathaniel W., 24 AD3d 1240, 1241 [2005], lv denied 6 NY3d 711 [2006]). Were we to consider the issue, we would find that it lacks merit, as the allegations were sufficiently specific to afford the father notice of the grounds on which the permanent neglect petition was predicated. Even such a deficiency in the amended petition would not be fatal where, as here, evidence at the fact-finding hearing (which included relevant case notes prepared by the agency’s caseworkers) established petitioner’s diligent efforts to assist the father in formulating an appropriate plan for the return of his daughter (see e.g. Matter of Joseph ZZ., 245 AD2d 881, 882 [1997], lv denied 91 NY2d 810 [1998]). Moreover, since the record establishes that the incarcerated father failed to keep the agency apprised of his *186whereabouts for at least six months, and then failed to cooperate fully with the agency after he finally did make contact, petitioner’s obligation to demonstrate diligent efforts was excused (see Social Services Law § 384-b [7] [e]; Matter of Edward Ramon B., 25 AD3d 465 [2006]).
The court’s finding of permanent neglect was supported by clear and convincing evidence that respondent, for more than a year, failed to maintain substantial contact with the child or plan for her future (Social Services Law § 384-b [7] [a]; see Matter of Star Leslie W., 63 NY2d 136, 142-143 [1984]). A preponderance of the evidence shows that termination of respondent’s parental rights is in the best interests of this six-year-old child, who has resided in the loving and supportive home of her foster parents since she was a month old (see Matter of Dominique S., 276 AD2d 367 [2000]). Concur—Andrias, J.jR, Marlow, Williams, Buckley and Malone, JJ.